The propositions submitted in the appellant's brief in substance are that plaintiff failed to establish a prima facie cause of action against the defendant and there is a fatal variance between the contract of employment pleaded and that proved. These propositions present no ground for reversal for it was shown, and the Court found, the defendant to be a Texas corporation with a representative or local agent in Lamar County. This finding fixed the venue as being properly laid in said county under Art. 1995, Sect. 23, R.S. Texas-Louisiana Power Co. v. Wells, 121 Tex. 397,48 S.W.2d 978, 981; De Shong Motor Freight Lines v. North Texas Coach Co. (Tex.Civ.App.) 108 S.W.2d 766.
Affirmed.